DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of Amendment
	The following office action is in response to the applicant’s amendment filed on 04/12/2022.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/16/2019 and 03/30/2022 were filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7, 10-11, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Haas et al. US 20160038125 A1 “Haas” and further in view of Kim US 20130237824 A1 “Kim” and Roundhill US 20170119354 A1 “Roundhill”.
In regard to claims 1, 10 and 17, Haas teaches “A method, comprising: acquiring imaging data from a probe of an ultrasound imager” (Claim 1) (“FIG. 2 is a flow chart illustrating a method 200 for aligning a volume to a standard alignment according to an embodiment of the disclosure. […] Method 200 includes, at 202, acquiring a plurality of images with an ultrasound probe” [0022]. Since the method 200 involves acquiring a plurality of images with an ultrasound probe, under broadest reasonable interpretation, method 200 is capable of acquiring imaging data from a probe of an ultrasound imager. Furthermore, in regard to the ultrasound imager, Haas discloses in FIG. 1, “an ultrasound imaging system 100 includes a transmit beamformer 101 and a transmitter 102 that drive transducer elements 104 within a probe 106 to emit pulsed ultrasonic signals into a body (not shown)” [0013]. In this case, the ultrasound imaging system constitutes an ultrasound imager because it includes a probe 106 containing transducer elements with which to transmit and receive ultrasound image data.); 
“A system, comprising: an ultrasound probe” (Claim 10) (“FIG. 1 is a schematic diagram of an ultrasound imaging system 100 in accordance with an embodiment of the invention. The ultrasound imaging system 100 includes a transmit beamformer 101 and a transmitter 102 that drive transducer elements 104 within a probe 106 to emit pulsed ultrasonic signals into a body (not shown)” [0013]. Therefore, the system includes an ultrasound probe.); 
“a user interface configured to receive input from a user of the system” (Claim 10) (“A user interface 115 may be used to control operation of the ultrasound imaging system 100 including controlling the input of patient data, changing a scanning or display parameter, and the like. The user interface 115 may include a graphical user interface configured for display on a display device 118” [0014]. Therefore, the system, as shown in FIG. 1 includes a user interface that is configured to receive input from a user of the system.); 
“a display device” (Claim 10) (in FIG. 1 a display device 118 and “The processor 116 is also in electronic communication with a display device 118, and the processor 116 may process the data into images for display on the display device 118” [0015].); and 
“a processor configured with instructions in non-transitory memory that when executed cause the processor to: acquire fetal imaging data from the ultrasound probe” (Claim 10) (“The processor 116 may include a central processor (CPU) according to an embodiment. According to other embodiments, the processor 116 may include other electronic components capable of carrying out processing functions, such as a digital signal processor, a field-programmable gate array (FPGA), or a graphic board” [0015] and “The processor 116 is adapted to perform one or more processing operations according to a plurality of selectable ultrasound modalities on the data” [0016]. Therefore, the system includes a processor that is configured with instructions to perform specific functions. Furthermore, in regard to the non-transitory memory, Haas discloses “The memory 120 may comprise any known data storage medium” [0017]. Since the memory 120 may comprise any known data storage medium, under broadest reasonable interpretation, the memory 120 can be a non-transitory memory capable of storing instructions executed by the processor 116.
In regard to acquiring fetal image data from the ultrasound probe, Haas discloses “The processor 116 may control the probe to acquire data” [0015]. Thus, the processor can acquire data with the ultrasound probe. In regard to fetal imaging data, Haas discloses “As described above, the ultrasound imaging system of FIG. 1 may acquire a plurality of images and construct a three-dimensional volume representing an imaged target region. For example, a fast 3D-sweep acquisition or a spatio-temporal image correlation (STIC) acquisition process may be used to acquire 3D or 4D volume of a target region, such as a fetal heart” [0020]. Since the ultrasound imaging system can acquire 3D or 4D volume images of a fetal heart, under broadest reasonable interpretation, the imaging data can include fetal imaging data.);
“A method for an ultrasound imaging system, comprising: acquiring imaging data of a fetus from a probe of an ultrasound imaging system” (Claim 17) (“FIG. 2 is a flow chart illustrating a method 200 for aligning a volume to a standard alignment according to an embodiment of the disclosure. […] Method 200 includes, at 202, acquiring a plurality of images with an ultrasound probe” [0022]. Since the method 200 involves acquiring a plurality of images with an ultrasound probe, under broadest reasonable interpretation, method 200 is capable of acquiring imaging data from a probe of an ultrasound imaging system. In regard to acquiring fetal imaging data, Haas discloses “As described above, the ultrasound imaging system of FIG. 1 may acquire a plurality of images and construct a three-dimensional volume representing an imaged target region. For example, a fast 3D-sweep acquisition or a spatio-temporal image correlation (STIC) acquisition process may be used to acquire 3D or 4D volume of a target region, such as a fetal heart” [0020] and “A further embodiment relates to a method for aligning a fetal heart volume […]” [0058]. Since the ultrasound imaging system can acquire 3D or 4D volume images of a fetal heart and the method can be used for aligning a fetal heart volume, under broadest reasonable interpretation, the imaging data can include fetal imaging data.); 
 “generating, from the imaging data, an image slice in an acquired orientation and a three-dimensional (3D) rendering in the acquired orientation […]” (Claim 1), “generate, from the fetal imaging data, a two-dimensional (2D) image slice of a fetus in an acquired orientation and a three-dimensional (3D) rendering of the fetus in the acquired orientation” (Claim 10) and “generating, from the imaging data, a two-dimensional (2D) image slice depicting the fetus in an acquired orientation and a three-dimensional (3D) rendering depicting the fetus in the acquired orientation” (Claim 17) (“At 204, method 200 includes constructing a three-dimensional volume based on the plurality of images” [0022] and “The computing system includes instructions executable by a processor to: acquire a plurality of images of the anatomical structure via a volumetric sweep of the ultrasound probe; reconstruct the plurality of images into a three-dimensional volume; and align the three-dimensional volume with respect to a feature within the anatomical structure” [0051]. Therefore, the method carried out by the computing system performs the step of generating (i.e. constructing) a 3D rendering (i.e. a three-dimensional volume) based on the plurality of images (i.e. imaging slices) acquired in step 202 of the method. Furthermore, in regard to generating an image slice, Haas discloses “In order to access desired slices of the volume for diagnostic or other purposes, or in order to perform the calculation of the pump volume, the volume of the heart may first be aligned to a standard orientation” [0021]. In this case, in order for desired slices of the volume to be accessed, under broadest reasonable interpretation, image slices had to have been generated in an acquired orientation. Additionally, Haas discloses “In a first example, aligning the three-dimensional volume with respect to the interventricular septum of the heart may comprise, for a given slice of the three-dimensional volume, aligning a first plane, a second plane, and a third plane of the volume with respect to the interventricular septum. In an example, the given slice comprises a slice including an at least partial view of a left and right ventricle of the heart in the first plane” [0047]. Since the three-dimensional volume includes slices and a given slice represents a slice in which at least a partial view of the heart is included, under broadest reasonable interpretation, the method had to have generated an image slice from the imaging data. As shown in FIG. 4, each of the planes, 402, 404, and 406 represents a two-dimensional slice of the fetus because “For example, the three accessed images may be images of a heart, such as a fetal heart, and the feature of interest may be an interventricular septum of the heart. In such circumstances, the three images may be adjusted to align the interventricular septum to a respective axis in each of the three intersecting planes” [0027]. In this case, since the given slice represents data in a first, second or third plane, and the slice includes at least a partial view of the left and right ventricles, under broadest reasonable interpretation the processor had to have generated, from the fetal imaging data, a two-dimensional (2D) image slice.);
“automatically identifying one or more anatomical features of the fetus depicted in the 3D rendering” (Claim 17) (“To ensure the standard alignment may be reached in an easy, fast, and reproducible manner, even if performed by a physician or other clinician not skilled in ultrasound techniques, the ultrasound system of FIG. 1 may include a semi-automatic, guided alignment process that includes aligning three planes of the volume with respect to a feature of interest within the volume, such as the interventricular septum of the heart. The alignment process may include instructions to guide the operator through the alignment as well as automatic rotation and/or translation of the volume based on operator input indicating the location of the feature of interest in each plane” [0021]. In this case, since the interventricular septum constitutes an anatomical feature because it is “a sub-anatomical feature of the heart that is easy to identify, even in a developing fetal heart” [0031]. Additionally, since the alignment process may include automatic rotation and/or translation of the volume based on user input, under broadest reasonable interpretation, the method had to have automatically identified one or more anatomical features (i.e. the interventricular septum) in order for the volume (i.e. the 3D rendering) to be rotated automatically.); 
“determining the acquired orientation of the 3D rendering is the non-standard orientation” (Claim 1), “determine the acquired orientation is the non-standard orientation of the 3D rendering based on one or more anatomical features of the fetus in the 3D rendering” (Claim 10) and “automatically, determining the acquired of the 3D rendering is the non-standard orientation based on the one or more identified anatomical features” (Claim 17) (“At 206, the three-dimensional model is aligned with respect to a feature of interest within the volume. […] Briefly, the alignment includes identifying the feature of interest in at least a first image plane, and adjusting the volume to align the feature of interest to a given axis within the first plane” [0023]. The volume, in this case constitutes the rendering since it was constructed from a plurality of images in step 204 of the method. In order to adjust the volume to align it with a feature of interest, the orientation of the rendering had to have been known (i.e. determined) prior to making an adjustment. Furthermore, Haas discloses “One or more guidance indicators may be output that textually or graphically illustrate to an operator, for example, how the images are to be adjusted to that the feature of interest is aligned with respect to the standard orientation. The images may be adjusted with respect to the feature of interest, thus aligning the volume to the standard orientation” [0010]. In this case, in order for the volume (i.e. the rendering) to be aligned to the standard orientation, the method had to have determined that the orientation of the rendering (i.e. the volume) is not in a standard orientation (i.e. the non-standard orientation.); then
“responsive to determining that the acquired orientation of the 3D rendering is the non-standard orientation, automatically adjusting an orientation of the 3D rendering to a standard orientation […] via a processor” (Claims 1 and 10) and “responsive to determining that the acquired orientation of the 3D rendering is the non-standard orientation, automatically adjusting an orientation of the 3D rendering by reversing the orientation of the 3D rendering to the standard orientation via a processor” (Claim 17) (“Thus, the method described above acquires a plurality of images and constructs a three-dimensional volume from the plurality of images. The volume is then aligned to a standard alignment with respect to a feature of interest of the volume, in three intersecting planes of the volume” [0025]. For the volume alignment portion of the method to take place, under broadest reasonable interpretation, the method had to have determined that the orientation of the rendering (i.e. the volume) was not in the standard orientation (i.e. standard alignment). Furthermore, in regard to automatically adjusting the orientation of the rendering, Haas discloses “An embodiment relates to a method for automatically aligning a three-dimensional image of a heart. The method includes accessing a three-dimensional volume representing a heart; and aligning the three-dimensional volume with respect to a sub-anatomical structure of the heart” [0045] and “Thus, at 306, the method 300 includes automatically aligning the septum with the vertical axis in the first plane. The volume may be rotated and/or translated until the longitudinal axis of the septum, defined by the line drawn by the operator, is aligned with the vertical axis. This may be performed automatically by the computing system once the operator places the line on the septum” [0034]. A computing system inherently includes a processor. Since the computing system can perform step 306 to automatically align the septum of the heart (i.e. in the three-dimensional rendering) with the vertical axis and the volume can be aligned to a standard orientation (i.e. see Haas [0025-0026]), under broadest reasonable interpretation, the method is capable of determining that the orientation of the volume is not in a standard orientation and automatically adjusting the orientation of the rendering (i.e. the volume) to the standard orientation via a processor.
Furthermore, Haas discloses “A further embodiment related to a method for aligning a fetal heart volume […] including outputting notifications to a user to guide the user through the alignment, receiving an indication of a location of the interventricular septum, and automatically rotating the volume in response to receiving the indication” [0058]. In this case, since the method automatically rotates the volume in response to the indication, under broadest reasonable interpretation, the indication had to have demonstrated that the 3D rendering (i.e. volume) is not in the standard orientation. Furthermore, the act of automatically rotating the volume, under broadest reasonable interpretation, results in automatically reversing the orientation of the 3D rendering, such that the standard orientation is achieved.);
“displaying the image slice […] providing the 3D rendering in the standard orientation to which the 3D rendering was adjusted, the image slice and the 3D rendering generated based on the same image data” (Claim 1), “[…] display, via the display device, the 2D image slice unaltered in a non-adjusted orientation that is the non-standard orientation […] the 3D rendering in the standard orientation to which the 3D rendering was adjusted, the 2D image slice and the 3D rendering generated based on the same fetal imaging data” (Claims 10 and 17) (“Specifically, FIG. 6 shows a graphical user interface 600 that may be output on a display device during a third step of the alignment. The graphical user interface includes three images of the heart, an image 602 in the A plane, an image 604 in the B plane and an image 606 in the C plane. In image 602, the septum is now aligned along the vertical axis, due to the alignment performed as described above at 306 of method 300” [0035] and “Again, as shown in FIG. 6, the input indicating the location may be a line 610 along the longitudinal axis of the septum in image 606. Also shown in FIG. 6 is the visual indicator 612 illustrating the septum and the vertical axis” [0037]. The images 602, 604 and 606 in this case constitute image slices of the rendering (i.e. volume being imaged). Since the image 602 is aligned with the vertical axis, under broadest reasonable interpretation, image 602 constitutes a rendering in the standard orientation to which the rendering was adjusted. Furthermore, since the image 606 includes a line 610 along the longitudinal axis of the septum, this image constitutes an image slice that is unaltered in a non-adjusted orientation. Additionally, since all of the images 603, 604 and 606 are of the septum, under broadest reasonable interpretation, the image slice and the rendering are generated based on the same imaging data.).
Haas does not teach that the displaying of the image slice is performed “while providing the 3D rendering in the standard orientation to which the 3D rendering was adjusted” or “simultaneously displaying, via a display device of the ultrasound imaging system, the 2D image slice unaltered in a non-adjusted orientation that is the non-standard orientation and the 3D rendering in the standard orientation to which the 3D rendering was adjusted” (Claims 10 and 17).
Kim teaches displaying the image slice “while providing the 3D rendering in the standard orientation to which the 3D rendering was adjusted” and “simultaneously displaying, via a display device of the ultrasound imaging system, the 2D image slice unaltered in a non-adjusted orientation that is the non-standard orientation and the 3D rendering in the standard orientation to which the 3D rendering was adjusted” (Claims 10 and 17) (“Referring to FIG. 7, in a 2D image mode according to an embodiment of the present invention, the ultrasound apparatus 100 may display a 2D ultrasound image 710 and a 3D ultrasound image 720 on which the location corresponding to the 2D ultrasound image 710 is marked” [0084]. Since the ultrasound apparatus 100 can display both the 2D ultrasound image and the 3D ultrasound image, under broadest reasonable interpretation, the ultrasound apparatus is capable of displaying an image slice and a rendered (i.e. volume) image of an object. Furthermore, Kim discloses “Referring to FIG. 6, in a 3D image mode according to an embodiment of the present invention, a 3D ultrasound image 610 a 2D ultrasound image 620, and a captured image 630 may be displayed” [0080] and “The capture image 630 according to an embodiment of the present invention may include a plurality of 2D ultrasound images which are captured by a user” [0081]. Since the ultrasound apparatus 100 can also display 3D ultrasound image 610, 2D ultrasound image 620 and a captured image 630 which includes a plurality of 2D ultrasound images, under broadest reasonable interpretation, the ultrasound apparatus performs the step of displaying image slices (i.e. a plurality of 2D ultrasound images) that are unaltered while providing the rendered (i.e. 3D volume) image derived in the method of Haas.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of Haas so as to include the step of displaying the image slice unaltered while providing the rendering as disclosed in Kim in order to allow the user to view the images in multiple dimensions. By displaying a two-dimensional image and a three-dimensional image simultaneously, the physician can be made aware of how images in the two-dimensional image relate to the three-dimensional image. This would provide the user with a better understanding of the two-dimensional image in the context of the three-dimensional image space. Combining the prior art elements according to known techniques would yield the predictable result of simultaneous display of an imaging region in multiple dimensions.
The combination of Haas and Kim does not teach “where the acquired orientation is a non-standard orientation” (Claims 1, 10 and 17) and “maintaining the image slice in the acquired orientation that is the non-standard orientation” (Claims 1 and 17), “and maintain the 2D image slice in the non-standard orientation” (Claim 10) or that the image slice is displayed “in the acquired orientation that is unaltered and without adjustment” (Claim 1).
Roundhill teaches “where the acquired orientation is a non-standard orientation” (Claims 1, 10 and 17) and “maintaining the image slice in the acquired orientation that is the non-standard orientation” (Claims 1 and 17), “and maintain the 2D image slice in the non-standard orientation” (Claim 10) or that the image slice is displayed “in the acquired orientation that is unaltered and without adjustment” (Claim 1) (“As will be described further herein, the volume rendering and light model processor 32 can render an imaged anatomical feature such that the anatomical feature is positioned in a selected orientation that is different than an actual orientation of the feature in relation to the transducer probe 12” [0010] and “In step 44, an ultrasound system can be used to process the 3D ultrasound data such that an actual orientation of the anatomical feature (e.g. a baby’s face) can be determined and, optionally, displayed to a user on a screen” [0013]. In this case, the selected (i.e. desired) orientation constitutes the standard orientation and the actual orientation constitutes the non-standard orientation. Since the ultrasound system can process the 3D ultrasound data such that an actual orientation (i.e. non-standard orientation) is determined and displayed, under broadest reasonable interpretation, the image is acquired in an orientation that is a non-standard orientation which can be maintained (i.e. such that is it displayed on the screen without adjustment (i.e. unaltered).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of Haas and Kim so as to include displaying the 2D ultrasound image of Kim in the non-standard orientation (i.e. actual orientation) as disclosed in Roundhill along with the 3D rendering in the standard orientation as performed by Haas in order to display images at different orientations to better view specific tissue areas within the heart for better diagnostic capabilities [Roundhill: 0018]. Displaying images in more than one orientation (i.e. a standard and non-standard orientations) is one of a finite number of techniques which can be utilized to allow a physician to view multiple views of an anatomical structure with a reasonable expectation of success, therefore it would be obvious to try. Combining the prior art elements according to known techniques would yield the predictable result of allowing a physician to view images at different orientations for better diagnostic capabilities.
In regard to claim 2, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Haas. Likewise, Haas discloses “wherein the imaging data includes fetal imaging data” (“As described above, the ultrasound imaging system of FIG. 1 may acquire a plurality of images and construct a three-dimensional volume representing an imaged target region. For example, a fast 3D-sweep acquisition or a spatio-temporal image correlation (STIC) acquisition process may be used to acquire 3D or 4D volume of a target region, such as a fetal heart” [0020] and “A further embodiment relates to a method for aligning a fetal heart volume […]” [0058]. Since the ultrasound imaging system can acquire 3D or 4D volume images of a fetal heart and the method can be used for aligning a fetal heart volume, under broadest reasonable interpretation, the imaging data can include fetal imaging data.); and 
“each of the image slice and the 3D rendering depict one or more anatomical features of a fetus” (“The interventricular septum is a sub-anatomical feature of the heart that is easy to identify, even in a developing fetal heart, and that has a defined orientation. Thus, by using the interventricular septum as an orientation landmark, a simple, fast, and reproducible alignment may be achieved, even if the alignment is carried out by a practitioner that is not highly skilled in ultrasound imaging techniques (such as a physician). However, the method is not limited to aligning a heart with respect to an interventricular septum, as other sub-anatomical features of the heart may be used, such as an atrioventricular valve” [0031]. Therefore, one or more anatomical features (i.e. sub-anatomical features such as the interventricular septum and the atrioventricular valve) can be used to define an orientation of the fetal heart. Furthermore, in regard to the image slice and the rendering depicting the one or more anatomical features, Haas discloses “FIG 4, shows an example graphical user interface 400 that may be output on a display device, showing a heart in three planes (the A, B, and C planes) during a first step of the alignment process. […] The left and right ventricles (LV and RV, respectively) are visible in image 402 (e.g., in the A plane). Additionally, a user selection of a ventricle of interest (the left ventricle) is indicated by a visual indicator, such as dot 408, which is visible in all three planes” [0032]. In this case, each of the three planes constitutes an image slice and the volume represents the 3D rendering. Therefore, the image slices and the rendering depict one or more anatomical features of a fetus.).
The combination of Haas and Kim does not teach “further comprising automatically adjusting a position of a light source in the 3D rendering”.
Roundhill teaches “further comprising automatically adjusting a position of a light source in the 3D rendering” (“Moreover, as shown in Step 48, a lighting model can be used to add shadowing and/or lighting aspects to the 3D rendered ultrasound data displayed to the sonographer. In some embodiments, the lighting model can include one or more lights that are positioned in 3D space with respect to the rendered 3D volume of the anatomical feature, e.g., the fetus. The lights in the lighting model can be manually positioned by the user or they can be included in a standard set of positions that provide the optimal lighting and shadowing for a particular orientation of the 3D rendered ultrasound volume” [0016]. Thus, since the lighting model is used to add shadowing and/or lighting aspect to the 3D rendered image and the lights in the lighting model can be in a standard set of positions (i.e. within a processor) that provide the optimal lighting/shadowing to the 3D rendered ultrasound volume, the method performs the step of automatically adjusting a position of a light source in the 3D rendering.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Haas and Kim so as to include automatically adjusting a position of a light source in the 3D rendering as disclosed in Roundhill in order to provide lighting and shadowing regions to provide an optimal lighting arrangement for generating renderings of the anatomical feature (i.e. such as a baby’s face) [Roundhill: 0010]. Adjusting a position of a lighting source in a 3D rendering is one of a finite number of techniques which can be used to highlight anatomical features within images with a reasonable expectation of success therefore it would be obvious to try. Combining the prior art elements according to known techniques would yield the predictable result of optimally highlighting anatomical features within the 3D rendering.
In regard to claims 3 and 18, due to their dependence on claims 2 and 17, respectively, these claims inherit the references disclosed therein. That being said, Haas teaches “the standard orientation is an upwards orientation relative to a vertical axis” (Claim 3) (“Accordingly, a method of aligning a volume to a standard orientation includes accessing three images […] and adjusting the three images according to one or more guidance indicators” [0026] and “A further visual indicator 504 is included, illustrating where the operator is to place the line to identify the septum (e.g. between the left and right ventricles). As will be explained below, the visual indicator 504 shows the septum aligned along a vertical axis (the vertical axis is vertical with respect to the graphical user interface, for example), and the volume will be rotated to match this alignment” [0033]. Since the volume can be rotated to match the vertical axis and the method involves aligning a volume to a standard orientation, under broadest reasonable interpretation, the standard orientation can be an upwards orientation relative to a vertical axis.).
The combination of Haas and Kim does not teach “wherein the one or more anatomical features comprise one or more facial features” (Claims 3 and 18); that the standard orientation is “determined from the one or more facial features” (Claim 3) or “adjusting the position of the light source includes altering shadowing of the one or more facial features” (Claim 3).
Roundhill teaches “wherein the one or more anatomical features comprise one or more facial features” (Claims 3 and 18); and that the standard orientation is “determined from the one or more facial features” (Claim 3) (“In one aspect, the method for determining the actual orientation of the anatomical feature (e.g. a fetus’ face) follows the methods described in Cuignet et al. 2013 IEEE Symposium on Biomedical Imaging, pages 768-771, which is incorporated herein by reference. The method of determining the actual orientation can include, for example, identifying anatomical features of a fetus that are echogenic independently of the probe position: the skull, the midsagittal plane and the orbits of the eyes. […] Then the detection of both the midsagittal plane and orbits of the eyes allows to remove orientation ambiguities and eventually to refine this frame of reference” [0014] and “Other features may also be detected and used to determine actual orientation. […] As shown in FIG. 3, an ultrasound image plane 50 corresponding to the sagittal plane can be acquired by traditional scanning of the mother 52 with an ultrasound probe 54. The forehead 46, the nose 58 and the chin 60 of the fetus can be identified using, e.g., learning-based algorithms or other models. In some embodiments, other structures such as the hypothalamus, the nasal bone end, the palatine bones and/or cheekbone can be identified and used to determine the fetal orientation” [0015]. Therefore, the one or more anatomical features comprise one or more facial features (i.e. midsagittal plane, orbits of eyes, forehead, nose, chin, hypothalamus, nasal bone, the palatine bones, cheekbone). Additionally, since the detection of the midsagittal plane and orbits of the eyes removes orientation ambiguities such that this frame of reference may be refined (i.e. to the desired orientation/standard orientation), under broadest reasonable interpretation, the standard orientation is determined from the one or more facial features.); and
“adjusting the position of the light source includes altering shadowing of the one or more facial features” (Claim 3) (“Moreover, as shown in Step 48, a lighting model can be used to add shadowing and/or lighting aspects to the 3D rendered ultrasound data displayed to the sonographer. In some embodiments, the lighting model can include one or more lights that are positioned in 3D space with respect to the rendered 3D volume of the anatomical feature, e.g., the fetus. The lights in the lighting model can be manually positioned by the user or they can be included in a standard set of positions that provide the optimal lighting and shadowing for a particular orientation of the 3D rendered ultrasound volume” [0016] and “The anatomical feature can also be positioned in spatial relation to a lighting model such that lighting and shadowing regions on the anatomical feature are displayed according to a stored setting on an ultrasound system” [0017]. Therefore, since the lighting model can be used to add shadowing aspects to the rendered 3D volume of the anatomical feature (i.e. the fetus), the adjusting of the position of the light source includes altering shadowing of the one or more facial features.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of Haas and Kim so as to include one or more anatomical features comprising one or more facial features and altering shadowing of one or more facial features as disclosed in Roundhill along with the 3D rendering in the standard orientation as performed by Haas in order to provide for better viewing of features of the fetus’s face and highlight certain features of the baby’s face [Roundhill: 0016, 0018]. Combining the prior art elements according to known techniques would yield the predictable result of allowing a physician and/or parent to view images in which features of the baby’s face are highlighted.
In regard to claim 4, due to its dependence on claim 2, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Haas. Likewise, Haas teaches “wherein determining the orientation of the 3D rendering includes: identifying the one or more anatomical features” (“Thus, the method 300 described above uses the interventricular septum of the heart as an anatomical landmark. This landmark is in the heart and thus is not subject to a great amount of the change in position relative to other features of the heart among different hearts of patients” [0042] and “A further embodiment relates to a method for aligning a fetal heart volume, comprising: generating a three-dimensional volume representing a heart of a fetus based on a plurality of ultrasound images; semi-automatically aligning the volume to a standard alignment by aligning an interventricular septum of the volume to a vertical axis in one or more planes of the volume […]” [0058]. In this case, the interventricular septum constitutes an anatomical feature. Furthermore, in order for the method to semi-automatically align the volume to the standard alignment by aligning the interventricular septum to a vertical axis of the volume, under broadest reasonable interpretation, the method had to have identified the one or more anatomical features (i.e. the interventricular septum).); and 
“determining the orientation based on the one or more identified anatomical features” (“A further embodiment relates to a method for aligning a fetal heart volume, comprising, […] semi-automatically aligning the volume to a standard alignment by aligning an interventricular septum of the volume to a vertical axis in one or more planes of the volume, the semi-automatic alignment including outputting notifications to a user to guide the user through the alignment, receiving an indication of a location of the interventricular septum, and automatically rotating the volume in response to receiving the indication […]” [0058]. In order to semi-automatically align the volume to the standard alignment by aligning an interventricular septum, under broadest reasonable interpretation, the orientation of the volume had to have been determined based on orientation of the one or more identified anatomical features (i.e. the interventricular septum).).
In regard to claim 7, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Haas teaches “further comprising: […], automatically adjusting the orientation to the standard orientation in real time” (“In order to access desired slices of the volume for diagnostic or other purposes, or in order to perform the calculation of the pump volume, the volume of the heart may first be aligned to a standard orientation. […] To ensure the standard alignment may be reached in an easy, fast, and reproducible manner […] the ultrasound system of FIG. 1 may include a semi-automatic, guided alignment process that includes aligning three planes of the volume […]. The alignment process may include instructions to guide the operator through the alignment as well as automatic rotation and/or translation of the volume based on operator input indicating the location of the feature of interest in each plane” [0021]. Since the volume can be aligned to a standard orientation and the alignment process may include automatic rotation and/or translation of the volume, under broadest reasonable interpretation, the method can involve automatically adjusting the orientation of the standard orientation in real time. Furthermore, Haas discloses “Thus, at 306, method 300 includes automatically aligning the septum with a vertical axis in the first plane. The volume may be rotated and/or translated until the longitudinal axis of the septum, defined by the line drawn by the operator, is aligned with the vertical axis” [0034]. Therefore, the volume can be automatically adjusted to the standard orientation (i.e. the vertical axis) in real time. 
Haas does not teach that the automatic adjustment is “responsive to a position of the probe of the ultrasound imager being altered”.
Kim teaches “a position of the probe of the ultrasound imager being altered” (“a method of providing an ultrasound image, the method including: marking a cut line or a cut surface on a 3-dimensional (3D) ultrasound image of an object which is obtained using a probe […] detecting motion information about the probe by using a sensor included in the probe; and changing a location of the cut line or the cut surface based on the detected motion information about the probe” [0011]. In this case, the cut line is “used to view an oblique cross-sectional image of the 3D ultrasound image” [0063], therefore, the cut line can be used to obtain image slices from the 3D ultrasound (i.e. volume) image which can be aligned in a standard orientation by the method disclosed in Haas. Since the method involves detecting motion information about the probe and the location of the cut line can be changed based on the motion of the probe, under broadest reasonable interpretation, the position of the probe of the ultrasound image can be altered and subsequently monitored. Therefore, under broadest reasonable interpretation, the automatic adjustment of the standard orientation as disclosed in Haas can be performed is response to the position of the probe of the ultrasound imager being altered and consequently monitored by the method disclosed in Kim.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of Haas so as to include automatically adjusting the standard orientation is response to the position of the probe of the ultrasound imager being altered as disclosed in Kim in order to modify the orientation of the rendering in response to the movement of the probe. When the position of the ultrasound probe is altered, the images produced in the new position may not align with the standard orientation. By changing the orientation automatically in response to the movement of the probe, the rendering can be aligned based on the new positions of the probe. Combining the prior art elements according to known techniques would yield the predictable result of aligning the rendering based on the positioning of the ultrasound probe.  
In regard to claim 11, due to its dependence on claim 10, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Haas. Likewise, Haas discloses “wherein determining the orientation of the 3D rendering based on the one or more anatomical features of the fetus includes: searching for the one or more anatomical features in the 3D rendering; responsive to the one or more anatomical features being identified: determining a vertical axis of the fetus based on the one or more anatomical features; and determining the orientation of the 3D rendering with respect to the vertical axis” (“Aligning the interventricular septum with the vertical axis in the first plane may comprise receiving an indication of a location of a longitudinal axis of the interventricular septum in the first plane and rotating the volume until the longitudinal axis of the interventricular septum in aligned with the vertical axis of the first plane” [0049]. In this case, since a rotation has to be performed to align the interventricular septum, under broadest reasonable interpretation, the processor had to have searched for the one or more anatomical features in the 3D rendering (i.e. volume) and identified the one or more anatomical features (i.e. the interventricular septum. Furthermore, in order for the interventricular septum to be aligned to the vertical axis in the first plane, under broadest reasonable interpretation, a vertical axis of the fetus based on the one or more anatomical features (i.e. the interventricular septum) had to have been determined. Additionally, in order for the volume (i.e. the 3D rendering) to be rotated until the longitudinal axis is aligned with the vertical axis of the first plane (i.e. the standard orientation), under broadest reasonable interpretation the orientation of the 3D rendering with respect to the vertical axis had to have been determined in order to determine when to stop rotating the volume (i.e. 3D rendering). Furthermore, in regard to the standard orientation, Haas discloses “a method of aligning a volume to a standard orientation includes […] adjusting the three images according to the one or more guidance indicators” [0026]. This method of aligning the volume to the standard orientation would have to be carried out by the computing system since, the computing system “includes instructions executable by a processor to […] align the three-dimensional volume with respect to a feature within the anatomical structure” [0051]. Thus, when it is determined that the orientation of the rendering is not a standard orientation, the processor can adjust the orientation to the standard orientation be performing an alignment process.).
In regard to claim 19, due to its dependence on claim 17, this claim inherits the references disclosed therein. That being said, Haas teaches “responsive to a user request received at a user interface of the ultrasound imaging system” (“The alignment process described below includes outputting instructions to a user, via a graphical user interface for example, as well as receiving user inputs made to the graphical user interface [0028]. Since the graphical user interface can receive user inputs, under broadest reasonable interpretation, a user request can be received at a user interface of the ultrasound imaging system.); and 
“updating the orientation of the 3D rendering” (“In order to access desired slices of the volume for diagnostic or other purposes, or in order to perform the calculation of the pump volume, the volume of the heart may first be aligned to a standard orientation. […] To ensure the standard alignment may be reached in an easy, fast, and reproducible manner […] the ultrasound system of FIG. 1 may include a semi-automatic, guided alignment process that includes aligning three planes of the volume […]. The alignment process may include instructions to guide the operator through the alignment as well as automatic rotation and/or translation of the volume based on operator input indicating the location of the feature of interest in each plane” [0021]. Since the volume can be aligned to a standard orientation and the alignment process may include automatic rotation and/or translation of the volume, under broadest reasonable interpretation, the orientation of the 3D rendering can be updated. Furthermore, Haas discloses “Thus, at 306, method 300 includes automatically aligning the septum with a vertical axis in the first plane. The volume may be rotated and/or translated until the longitudinal axis of the septum, defined by the line drawn by the operator, is aligned with the vertical axis” [0034]. Therefore, the orientation of the volume can be updated until the orientation is in the standard orientation (i.e. the vertical axis).).
Haas does not teach “further comprising: following simultaneously displaying the 2D image slice and the 3D rendering”.
Kim teaches “simultaneously displaying the 2D image slice and the 3D rendering” (“Referring to FIG. 7, in a 2D image mode according to an embodiment of the present invention, the ultrasound apparatus 100 may display a 2D ultrasound image 710 and a 3D ultrasound image 720 on which the location corresponding to the 2D ultrasound image 710 is marked” [0084]. Since the ultrasound apparatus 100 can display both the 2D ultrasound image and the 3D ultrasound image, under broadest reasonable interpretation, the ultrasound apparatus is capable of displaying an image slice and a rendered (i.e. volume) image of an object. Furthermore, Kim discloses “Referring to FIG. 6, in a 3D image mode according to an embodiment of the present invention, a 3D ultrasound image 610 a 2D ultrasound image 620, and a captured image 630 may be displayed” [0080] and “The capture image 630 according to an embodiment of the present invention may include a plurality of 2D ultrasound images which are captured by a user” [0081]. Since the ultrasound apparatus 100 can also display 3D ultrasound image 610, 2D ultrasound image 620 and a captured image 630 which includes a plurality of 2D ultrasound images, under broadest reasonable interpretation, the ultrasound apparatus, including a processor, is capable of displaying 2D image slices (i.e. a plurality of 2D ultrasound images) and the 3D rendering (i.e. 3D volume) in the standard orientation (i.e. as performed by the processor of Haas) simultaneously.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of Haas so as to include the step of displaying the image slice unaltered while providing the rendering as disclosed in Kim in order to allow the user to view the images in multiple dimensions. By displaying a two-dimensional image and a three-dimensional image simultaneously, the physician can be made aware of how images in the two-dimensional image relate to the three-dimensional image. This would provide the user with a better understanding of the two-dimensional image in the context of the three-dimensional image space. Combining the prior art elements according to known techniques would yield the predictable result of simultaneous display of an imaging region in multiple dimensions.
In regard to claim 20, due to its dependence on claim 17, this claim inherits the references disclosed therein. That being said, Haas teaches “wherein the standard orientation is upwards orientation relative to the display device” (“Thus, the method described above acquires a plurality of images and constructs a three-dimensional volume from the plurality of images. The volume is then aligned to a standard alignment with respect to a feature of interest of the volume, in three intersecting planes of the volume” [0025] and “Accordingly, a method of aligning a volume to a standard orientation includes accessing three images […] outputting one of more guidance indicators that indicate how the three images are to be aligned with respect to the feature of interest to correspond with the standard orientation, and adjusting the three images according to the one or more guidance indicators” [0026]. Therefore, the 3D rendering can be aligned to a standard orientation. As shown in FIG. 5, the user interface 500, which “may be displayed on a display device of the ultrasound system” [0029], includes a visual indicator 504 that illustrates “where the operator is to place the line to identify the septum […] the visual indicator 504 shows the septum aligned along a vertical axis” [0033]. Therefore, under broadest reasonable interpretation, the visual indicator (i.e. vertical axis) can be aligned relative to the display device.  Furthermore, in regard to an upward orientation relative to the display device, Haas discloses “Thus, at 306, method 300 includes automatically aligning the septum with the vertical axis in the first plane. The volume may be rotated and/or translated until the longitudinal axis of the septum, defined by the line drawn by the operator, is aligned with the vertical axis” [0034]. In this case, since the volume is rotated until the longitudinal axis of the septum is aligned with the vertical axis, under broadest reasonable interpretation, when the alignment with the vertical axis has been reached, the volume is within the standard orientation. Therefore, under broadest reasonable interpretation, the standard orientation can be an upward orientation (i.e. vertical axis) relative to the display device.). 
Claims 5-6, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Haas et al. US 20160038125 A1 “Haas”, Kim US 20130237824 A1 “Kim” and Roundhill US 20170119354 A1 “Roundhill” as applied to claims 1-4, 7, 10-11, and 17-20 above and further in view of Day US 20160242740 A1 “Day”.
In regard to claim 5, due to its dependence on claim 4, this claim inherits the references disclosed therein. That being said, the combination of Haas, Kim and Roundhill does not teach “wherein identifying the one or more anatomical features includes using a system of deep neural networks to identify the one or more anatomical features from the 3D rendering”.
Day teaches “wherein identifying the one or more anatomical features includes using a system of deep neural networks to identify the one or more anatomical features from the rendering” (“In other embodiments, any suitable face detection method may be used. It is known to use face detection algorithms which can identify the presence of a face in an image, and/or locate the face in the image, and/or provide a measure of quality (for example, a measure of confidence, such as a measure of confidence that the image actually represents a face, or a measure of the alignment, symmetry or orientation of the face). Suitable face detection algorithms may comprise face detection algorithms that are based on neural networks or genetic algorithms” [0085] and “The face detection algorithm can be trained on a set of fetal faces” [0084]. The set of fetal faces inherently include one or more anatomical features. In this case, since any suitable face detection method can be used and one such suitable face detection algorithm can be based on neural networks, under broadest reasonable interpretation, a system of deep neural networks can be used to identify one or more anatomical features from the rendering (i.e. the 3D volume).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify to combination of Haas, Kim and Roundhill so as to include the system of deep neural networks to identify the one or more features from the rendering as disclosed in Day in order to detect anatomical features more easily. By training a deep neural network to identify anatomical features, an expert does not needed to identify the anatomical features manually. Deep neural networks are well known in the art and therefore it would be obvious to utilize one in order to identify anatomical features within ultrasound image renderings. Combining the prior art elements according to known techniques would yield the predictable result of identifying anatomical features within 3D renderings.
In regard to claim 6, due to its dependence on claim 5, this claim inherits the references disclosed therein. That being said, Haas teaches “identifying the one or more anatomical features from the 3D rendering” (“Thus, the method 300 described above uses the interventricular septum of the heart as an anatomical landmark. This landmark is in the heart and thus is not subject to a great amount of the change in position relative to other features of the heart among different hearts of patients” [0042] and “A further embodiment relates to a method for aligning a fetal heart volume, comprising: generating a three-dimensional volume representing a heart of a fetus based on a plurality of ultrasound images; semi-automatically aligning the volume to a standard alignment by aligning an interventricular septum of the volume to a vertical axis in one or more planes of the volume […]” [0058]. In this case, the interventricular septum constitutes an anatomical feature. Furthermore, in order for the method to semi-automatically align the volume to the standard alignment by aligning the interventricular septum to a vertical axis of the volume, under broadest reasonable interpretation, the method had to have identified the one or more anatomical features (i.e. the interventricular septum).). 
The combination of Haas, Kim and Roundhill does not teach “wherein, prior to identifying the one or more anatomical features from the 3D rendering, the system of deep neural networks is trained with a training set of additional 3D renderings depicting one or more anatomical features of further fetuses”.
Day teaches “wherein, prior to identifying the one or more anatomical features from the 3D rendering, the system of deep neural networks is trained with a training set of additional 3D renderings depicting one or more anatomical features of further fetuses” (“The face detection algorithm can be trained on a set of fetal faces” [0084] and “In some embodiments, a face detection algorithm is trained to favor images that are appealing to human experts. For example, a face detection algorithm may be trained on fetal face images that have previously been selected by sonographers or parents” [0098]. As established previously, since “any suitable face detection method may be used” [0085] and the suitable face detection algorithms “may comprise face detection algorithms that are based on neural networks or genetic algorithms” [0085], under broadest reasonable interpretation, the face detection algorithm constitutes a system of deep neural networks. Therefore, since the face detection algorithm can be trained on a set of fetal faces and/or fetal face images that have been previously selected by sonographers or parents, under broadest reasonable interpretation, the system of deep neural networks can be trained with a training set of additional renderings depicting one or more anatomical features of further fetuses. 
In regard to training being done prior to identifying the one or more anatomical features, Day discloses “The above embodiment may use a face detection algorithm which has previously been trained to detect facial images (optionally, fetal face images), and is implemented in the image optimization described above without any changes being made to the face detection algorithm” [0131]. Since the face detection algorithm which has been previously trained (i.e. trained prior) can be used to detect facial images, under broadest reasonable interpretation, the training of the deep neural network can be performed prior to identifying the one or more anatomical features as disclosed in Haas.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Haas, Kim and Roundhill so as to include the training of the deep neural network prior to identifying the one or more anatomical features as disclosed in Day in order to more accurately identify anatomical features within the images. In order for a deep neural network to more accurately identify features within images, the deep neural network has to be trained with images that depict the anatomical features that are desired. Combining the prior art elements according to known techniques would yield the predictable result of classifying images based on one or more anatomical features more accurately.
In regard to claim 9, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, the Haas teaches “further comprising: receiving a user request for an updated orientation” (“The alignment process described below includes outputting instructions to a user, via a graphical user interface for example, as well as receiving user inputs made to the graphical user interface” [0028]. Since the alignment process can receive user inputs made to the graphical user interface, under broadest reasonable interpretation, the graphical user interface can receive a user request for an updated orientation.  
The combination of Haas and Kim does not teach “adjusting the orientation to the updated orientation”; and “displaying the 3D rendering in the updated orientation”.
Day teaches “adjusting the orientation to the updated orientation”; and “displaying the 3D rendering in the updated orientation” (“The parameter adjustment unit 16 then applies an offset to the determined parameter values to rotate the view, for example to rotate the view by 30°, 45°, or 90°, to obtain a different view of the fetal face” [0141]. In this case, since the view can be rotated in order to obtain a different view of the fetal face, under broadest reasonable interpretation, the orientation of the rendering can be adjusted to the updated orientation corresponding to the different view of the image data.
In regard to displaying the rendering in the updated orientation, Day discloses “At stage 72, the rendering unit 14 generates a new rendering image data set using the parameters to which an offset has been applied, and displays the new rendering image on the main display screen 6” [0141]. Stage 72 of this procedure occurs after the parameter adjustment has been made such that the view is rotated to a different view. (i.e. stage 70). Therefore, since the new rendering image can be displayed on the display screen 6, under broadest reasonable interpretation, the method involves displaying the rendering in the updated orientation (i.e. the different view).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Haas and Kim so as to include the adjusting and display of the updated orientation as disclosed in Day in order to allow the user to control the orientation of the ultrasound image. By allowing the user to input an updated orientation, the user can adjust the orientation of the image, such that the features of the image can be more easily viewed. Combining the prior art elements according to known techniques would yield the predictable result of allowing the user to control the orientation of the images on the display screen.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Haas et al. US 20160038125 A1 “Haas”, Kim US 20130237824 A1 “Kim”, and Roundhill US 20170119354 A1 “Roundhill” as applied to claims 1-4, 7, 10-11, and 17-20 above and further in view of Hamada US 20100030079 A1 “Hamada”.
In regard to claim 8, due to its dependence on claim 2, this claim inherits the references disclosed therein. That being said, Haas teaches “generating and displaying a notification” (“A further embodiment relates to a method for aligning a fetal heart volume, comprising […] the semi-automatic alignment including outputting notifications to a user to guide the user through the alignment” [0058]. Furthermore, Haas discloses “The computing system may include instructions to output a graphical user interface for display on the display device, the graphical user interface including at least three orthogonal image planes of the three-dimensional volume. The graphical user interface may further comprise visual indicators to guide an operator through one or more steps of the alignment” [0052]. In this case since the computing system can include instructions to output to a display device and the graphical user interface can provide visual indicators to guide the operator, under broadest reasonable interpretation, the computing system carries out a method that involves generating and displaying a notification to the user.); and 
“adjusting the orientation to the standard orientation” (“In order to access desired slices of the volume for diagnostic or other purposes, or in order to perform the calculation of the pump volume, the volume of the heart may first be aligned to a standard orientation. […] To ensure the standard alignment may be reached in an easy, fast, and reproducible manner […] the ultrasound system of FIG. 1 may include a semi-automatic, guided alignment process that includes aligning three planes of the volume […]. The alignment process may include instructions to guide the operator through the alignment as well as automatic rotation and/or translation of the volume based on operator input indicating the location of the feature of interest in each plane” [0021]. Since the volume can be aligned to a standard orientation and the alignment process may include automatic rotation and/or translation of the volume, under broadest reasonable interpretation, the method can involve automatically adjusting the orientation of the standard orientation in real time. Furthermore, Haas discloses “Thus, at 306, method 300 includes automatically aligning the septum with a vertical axis in the first plane. The volume may be rotated and/or translated until the longitudinal axis of the septum, defined by the line drawn by the operator, is aligned with the vertical axis” [0034]. Therefore, the volume can be automatically adjusted to the standard orientation (i.e. the vertical axis).).
Haas does not teach “further comprising: responsive to a position of the probe of the ultrasound imager being altered: responsive to the altered position being outside a detection range of the fetus”; and “responsive to the altered position being inside the detection range of the fetus”.
Kim teaches “further comprising: responsive to a position of the probe of the ultrasound imager being altered” (“a method of providing an ultrasound image, the method including: marking a cut line or a cut surface on a 3-dimensional (3D) ultrasound image of an object which is obtained using a probe […] detecting motion information about the probe by using a sensor included in the probe; and changing a location of the cut line or the cut surface based on the detected motion information about the probe” [0011]. In this case, the cut line is “used to view an oblique cross-sectional image of the 3D ultrasound image” [0063], therefore, the cut line can be used to obtain image slices from the 3D ultrasound (i.e. volume) image which can be aligned in a standard orientation by the method disclosed in Haas. Since the method involves detecting motion information about the probe and the location of the cut line can be changed based on the motion of the probe, under broadest reasonable interpretation, the position of the probe of the ultrasound image can be altered and subsequently monitored.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of Haas so at to include the position of the ultrasound probe as disclosed in Kim in order to perform different functions based on the position of the probe.  When the position of the ultrasound probe is altered, the images produced in the new position may not align with the standard orientation. Furthermore, should the position of the probe be outside a specific range, it may not produce diagnostically relevant images. By changing the orientation automatically in response to the movement of the probe, the rendering can be aligned based on the new positions of the probe. Combining the prior art elements according to known techniques would yield the predictable result of adjusting functionality of the ultrasound system in response to the position of the probe.  
The combination of Haas, Kim and Roundhill does not teach that the generation and display of notification is “responsive to the altered position being outside a detection range of the fetus” and the adjustment of the orientation being “responsive to the altered position being inside the detection range of the fetus”.
Hamada teaches “the altered position being outside a detection range of the fetus” (“However, in the conventional method, it is difficult to appropriately display a three-dimensional image of the fetus because an image other than the fetus image 101 remains in the range indicated by the marker 103” [0009]. Since an image other than the fetus image can be within the range indicated by the marker 103, under broadest reasonable interpretation, the altered position of the probe of Kim is located at least in part outside a detection range of the fetus. Furthermore, Hamada discloses “A range that is not included in the range designated by the second marker (the second region of interest) is not an object for image processing by the image processor 7. Therefore, a range that is included in the first region of interest but not included in the second region of interest will not be used for generation of a three-dimensional image even if it is scanned with ultrasound waves” [0079]. In this case, since the second marker indicating the second region of interest is not used for generation of a three-dimensional image, under broadest reasonable interpretation, this indicates that the image data within the second marker is outside the detection range of the fetus. Therefore, the imaging data that is within the second marker had to have been obtained from a probe position that is outside a detection range of the fetus. Thus, under broadest reasonable interpretation, the method Haas can generate and display a notification in response to the altered position of the probe being outside a detection range of the fetus as disclosed in Hamada.); and 
the “altered position being inside the detected range of the fetus” (“In a case that the fetus image 101 is included in the range indicated by the marker 103 and no unnecessary image is included in the range indicated by the marker 103, a three-dimensional image of the fetus is displayed” [0008]. In this case, in order for the three-dimensional image of the fetus to be displayed when the fetus image is included in the range of the marker 103, under broadest reasonable interpretation, the probe of Kim had to have been altered to a position that is inside the detected range of the fetus. Therefore, under broadest reasonable interpretation the method of Haas can adjust the orientation to the standard orientation in response to the altered position of the probe being inside a detection range of the fetus as disclosed in Hamada.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Haas, Kim and Roundhill so as to include the probe being positioned either outside or inside the detection range of the fetus as disclosed in Hamada in order to obtain images only when the probe is positioned within the detection range of the fetus. When the probe is not within the detection range of the fetus, then images obtained at the position would not provide diagnostically relevant information for the fetus. Therefore, determining whether the probe is within the detection range of the fetus would ensure that only fetal images are acquired and aligned to the standard orientation. Combining the prior art elements according to known techniques would yield the predictable result of acquiring images of the fetus and/or issuing a notification when the probe is not within the detection range such that the probe can be repositioned. 
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Haas et al. US 20160038125 A1 “Haas”, Kim US 20130237824 A1 “Kim”, and Roundhill US 20170119354 A1 “Roundhill” as applied to claims above 1-4, 7, 10-11, and 17-20 and further in view of Liang et al US 20200202635 A1 “Liang”.
In regard to claims 12 and 13, due to their dependence on claim 11, these claims inherit the references disclosed therein. That being said, the combination of Haas, Kim and Roundhill does not teach “wherein the one or more anatomical features comprise a nose and a mouth; and the vertical axis bifurcates the nose and the mouth” (Claim 12) or “wherein the one or more anatomical features comprise a nose of a mouth; and determining the vertical axis based on the one or more anatomical features includes: determining a transverse axis based on the one or more anatomical features; and generating a vertical axis perpendicular to the transverse axis and bifurcating the nose or the mouth” (Claim 13).
Liang teaches “wherein the one or more anatomical features comprise a nose and a mouth” (Claims 12 and 13) (“The one or more marker points may correspond to one of more of the fetal eye, the fetal nose, the fetal mouth, the fetal forehead, the fetal chin, the fetal check and the fetal ear on the first ultrasonic image” [0091]. Since the marker points can represent the fetal nose and the fetal mouth, under broadest reasonable interpretation, these marker points constitute one or more anatomical features.);
 and “the vertical axis bifurcates the nose and the mouth” (Claim 12) (“The orientation detection unit 420 may obtain a second connection line L2 according to any two of the midpoint of the first connection line L1, the fetal nose and the fetal mouth” [0096]. As shown in FIG. 8, the connection line L2 represents a vertical axis that bifurcates the nose and the mouth of the fetus. Therefore, the second connection line L2 constitutes a vertical axis which bifurcates the nose and the mouth. Furthermore, Liang discloses “In one embodiment, the connection lines connecting the positions of at least two of the fetal eyes, the fetal nose, the fetal mouth, the fetal forehead, the fetal chin, the fetal cheek, the fetal face contour and fetal ear, etc. in ultrasonic three-dimensional volume data may be used to detect the orientation of the fetal face in the original ultrasonic three-dimensional volume data” [0098]. Thus, the connection lines make it easier to determine the orientation of the fetal face based on one or more anatomical features of the face.).
“determining the vertical axis based on the one or more anatomical features includes: determining a transverse axis based on the one or more anatomical features; and generating a vertical axis perpendicular to the transverse axis and bifurcating the nose or the mouth“(Claim 13) (“The orientation detection unit may obtain a first connection line L1 according to the detected fetal eyes” [0095]. As shown in FIG. 8, the first connection line L1 is a transverse (i.e. horizontal) axis that goes through the eyes. Furthermore, Liang discloses “the first connection line in the embodiment above is obtained based on the detection of the fetal eyes. Alternatively, any one of the fetal nose, the fetal forehead, the fetal chin, the fetal cheek, the fetal ear, the contour of the fetal face and the fetal mouth may be used to replace the fetal eyes to obtain the first connection line” [0098]. Therefore, the transverse axis, may be based on one or more anatomical features. 
In regard to generating a vertical axis perpendicular to the transverse axis and bifurcating the nose of the mouth, Liang discloses “The orientation detection unit 420 may obtain a second connection line L2 according to any two of the midpoint of the first connection line L1, the fetal nose and the fetal mouth” [0096]. As shown in FIG. 8, the connection line L2 represents a vertical axis that bifurcates the nose and the mouth of the fetus and is perpendicular to the transverse axis (i.e. the first connection line L1). Therefore, the second connection line L2 constitutes a vertical axis which is perpendicular to the transverse axis and bifurcates the nose and the mouth.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Haas, Kim and Roundhill so as to include the vertical axis bifurcating the nose and the mouth as disclosed in Liang in order to detect the orientation of the fetal face in the 3D rendering of the fetus. By having a vertical axis between the anatomical features of the nose and mouth, the angle at which these features appear within a 3D rendering can be determined. Furthermore, should an update to the orientation of the fetal face be necessary, having a vertical axis as a reference would facilitate easier detection of the orientation as adjustments are being performed. Combining the prior art elements according to known techniques would yield the predictable result of determining the orientation of the fetal face within a 3D rendering.
In regard to claim 14, due to its dependence on claim 13, this claim inherits the references disclosed therein. That being said, the combination of Haas, Kim and Roundhill does not teach “wherein the one or more anatomical features further comprise eyes or ears; and the transverse axis bifurcates the eyes or the ears”.
Liang teaches “wherein the one or more anatomical features further comprise eyes or ears” (The one or more marker points may correspond to one of more of the fetal eye, the fetal nose, the fetal mouth, the fetal forehead, the fetal chin, the fetal check and the fetal ear on the first ultrasonic image” [0091]. Since the marker points can represent the fetal eye and the fetal ear, under broadest reasonable interpretation, these marker points constitute one or more anatomical features.); and 
“the transverse axis bifurcates the eyes or the ears” (“The orientation detection unit may obtain a first connection line L1 according to the detected fetal eyes” [0095]. As shown in FIG. 8, the first connection line L1 is a transverse (i.e. horizontal) axis that goes through the eyes. Furthermore, Liang discloses “the first connection line in the embodiment above is obtained based on the detection of the fetal eyes. Alternatively, any one of the fetal nose, the fetal forehead, the fetal chin, the fetal cheek, the fetal ear, the contour of the fetal face and the fetal mouth may be used to replace the fetal eyes to obtain the first connection line” [0098]. Therefore, the transverse axis (i.e. the first connection line L1), may be bifurcate the eyes or the ears of the fetus.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Haas, Kim and Roundhill so as to include the transverse axis bifurcating the eyes or the ears as disclosed in Liang in order to detect the orientation of the fetal face in the 3D rendering of the fetus. By having a transverse axis between the anatomical features of the eyes or the ears, the angle at which these features appear within a 3D rendering can be determined. Furthermore, should an update to the orientation of the fetal face be necessary, having a transverse axis as a reference would facilitate easier detection of the orientation as adjustments are being performed. Combining the prior art elements according to known techniques would yield the predictable result of determining the orientation of the fetal face within a 3D rendering.
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Haas et al. US 20160038125 A1 “Haas”, Kim US 20130237824 A1 “Kim” and Roundhill US 20170119354 A1 “Roundhill” as applied to claims 1-4, 7, 10-11, and 17-20 above and further in view of Tian et al. US 20160274768 A1 “Tian”.
In regard to claims 15 and 16, due to its dependence on claims 11 and 15, respectively, these claims inherit the references disclosed therein. That being said, Haas teaches “wherein determining the orientation is the non-standard orientation” (Claim 15) (“Thus, the method described above acquires a plurality of images and constructs a three-dimensional volume from the plurality of images. The volume is then aligned to a standard alignment with respect to a feature of interest of the volume, in three intersecting planes of the volume” [0025]. For the volume alignment portion of the method to take place, under broadest reasonable interpretation, the method had to have determined that the orientation of the rendering (i.e. the volume) was not in the standard orientation (i.e. standard alignment). Furthermore, in regard to automatically adjusting the orientation of the 3D rendering, Haas discloses “An embodiment relates to a method for automatically aligning a three-dimensional image of a heart. The method includes accessing a three-dimensional volume representing a heart; and aligning the three-dimensional volume with respect to a sub-anatomical structure of the heart” [0045] and “Thus, at 306, the method 300 includes automatically aligning the septum with the vertical axis in the first plane. The volume may be rotated and/or translated until the longitudinal axis of the septum, defined by the line drawn by the operator, is aligned with the vertical axis. This may be performed automatically by the computing system once the operator places the line on the septum” [0034]. A computing system inherently includes a processor. Since the computing system can perform step 306 to automatically align the septum of the heart (i.e. in the three-dimensional rendering) with the vertical axis and the volume can be aligned to a standard orientation (i.e. see Haas [0025-0026]), under broadest reasonable interpretation, the method is capable of determining that the orientation of the volume is not in a standard orientation and automatically adjusting the orientation of the rendering (i.e. the volume) to the standard orientation via a processor.).
The combination of Haas, Kim and Roundhill does not teach “the orientation being greater than a threshold angle of the standard orientation” (Claim 15) or ““wherein the threshold angle is 20 degrees” (Claim 16).
Tian teaches “the orientation being greater than a threshold angle of the standard orientation” (Claim 15) and (“Distinguished from the preceded embodiment, in the current embodiment it will be further determined whether the rotation angle exceeds the threshold angle value when the rotation angle is determined” [0094]. Since the system can determine whether the rotation angle exceeds the threshold angle value, under broadest reasonable interpretation, when combined with the standard orientation disclosed in Haas, under broadest reasonable interpretation, the system can determine whether the orientation (i.e. rotation angle) is greater than a threshold angle of the standard orientation.
Furthermore, Tian discloses “It should be noted that in other embodiments, the threshold angle value may also be other values such as 4 degrees, 8 degrees, 10 degrees, and so on, which will not be limited herein, as long as it is reasonable” [0111]. Since the threshold angle can be other values as long as it is reasonable, under broadest reasonable interpretation the threshold angle can be 20 degrees. Furthermore, Tian discloses “When the rotation angle is 200 degrees, since the rotation angle of the picture after the synchronous rotation based on 0 degrees is 200 degrees, which has the minimum absolute value of difference with the preset angle of 180 degrees, hence the execution module 1303 may rotate the picture, on basis of the initial 0 degrees, 180 degrees and maintain the picture at the position of 180 degrees” [0122]. Therefore, since the rotation angle (i.e. orientation) of the picture can be 20 degrees.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Haas, Kim and Roundhill so as to include the threshold angle of Tian in order to more easily determine when the orientation of the rendering is not in the standard orientation. When a threshold angle is provided, images can be aligned based on that angle. A threshold angle of 200 degrees is an angle which can be used as a threshold because there are multiple orientation angles that are below and above this value therefore determining whether the orientation is within or outside the threshold angle becomes easier. Combining the prior art elements according to known techniques would yield the predictable result of determining the orientation of 3D renderings to determine whether adjustments are necessary.  
Response to Arguments 
Applicant’s arguments, see Remarks page 10-12, filed 04/12/2022, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 101 have been fully considered and are persuasive. The examiner acknowledges that the recitation of “automatically adjusting an orientation of the 3D rendering to a standard orientation […] via a processor” as stated in claims 1, 10 and “automatically adjusting an orientation of the 3D rendering by reversing the orientation of the 3D rendering to the standard orientation […] via a processor” as stated in claim 17 integrates the judicial exception (i.e. mental process, determining step) into a practical application and therefore prong 2A of he 101 analysis fails. Therefore, the rejection of claims 1-20 under 35 U.S.C. 101 in the non-final rejection of 01/12/2022 has been withdrawn.  
Applicant’s arguments, see Remarks page 8-11, filed 10/27/2021, with respect to the rejection(s) of the claim(s) under 35 U.S.C. 103 have been fully and the examiner finds them partially persuasive.
In regard to claims 1, 10 and 17, the examiner acknowledges the Haas does not teach that the image slice is displayed “while providing the 3D rendering”, however, the examiner respectfully asserts that the secondary reference of Kim displays two-dimensional images and three-dimensional images. Specifically, Kim discloses “Referring to FIG. 6, in a 3D image mode according to an embodiment of the present invention, a 3D ultrasound image 610 a 2D ultrasound image 620, and a captured image 630 may be displayed” [0080] and “The capture image 630 according to an embodiment of the present invention may include a plurality of 2D ultrasound images which are captured by a user” [0081]. The examiner respectfully asserts that the secondary reference of Kim was incorporated to teach the display of two-dimensional images and three-dimensional images (i.e. rendering) at the same time. The examiner respectfully asserts that although the 2D images correspond to the “changed location of the cut line or the cut surface” [Kim: Claim 2], under broadest reasonable interpretation that does not mean that these 2D images are altered (i.e. rotated, enhanced, etc.) in the process of displaying the images as shown in FIG. 6. Therefore, the image captures 1, 2 and 3 represent 2D images.
 Thus, since FIG. 6 of Kim shows that the capture image 630 (i.e. containing a plurality of 2D ultrasound images) can be displayed along with the 3D ultrasound image 610, the ultrasound apparatus performs the step of displaying image slices (i.e. captures 1, 2 and 3) and a 3D rendering (i.e. image). The examiner respectfully notes that the apparatus of Haas provides the rendered 3D volume in a standard orientation. Therefore, when combined with Kim, the display is configured to display image slices (i.e. the plurality of 2D ultrasound images) while providing the rendering (i.e. 3D volume) in the standard orientation as derived in the method of Haas.
In spite of these disagreements, the examiner acknowledges that the combination of Haas and Kim does not teach “maintaining the (2D) image slice in (acquired orientation that is) the the non-standard orientation” (Claims 1, 10 and 17). Therefore, the rejection has been withdrawn. However, upon further consideration a new grounds of rejection is made in view of Roundhill US 20170119354 A1 “Roundhill” as stated in the 35 U.S.C. 103 section above.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Perrey et al. US 20170238904 A1 “Perrey”;
Perrey is pertinent to the applicant’s disclosure because it discloses “The automatic or semi-automatic alignment routine described above includes adjusting a model of a volume representing an imaged structure (e.g., a model of a volume representing a heart as imaged by an ultrasound system until the model fits image data used to generate the volume. […] Once the volume fits the model (e.g., selected edges of the volume align with selected edges of the model), the orientation of the model may be obtained and applied to adjust the orientation of the volume to the standard orientation” [0037]. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SEBASTIAN whose telephone number is (571)272-6190.  The examiner can normally be reached on Mon.- Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.E.S. /Examiner, Art Unit 3793      

/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793